DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.

                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		   Specification
	The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 16/031,877 07 (i.e., now U.S. Patent No. 10693587, issued 07/10/2017). 

			    Drawings
	The formal drawings are accepted. 


                                 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,693,587.  
For example, claim 1 of the present application teaches “A method comprising: obtaining a plurality of information bits, and responsively generating a plurality of parallel forward error correction (FEC)-encoded data streams from the plurality of information bits; generating an interleaved sequence of codewords from the plurality of parallel FEC-encoded data streams, each codeword generated by a weighted summation of a plurality of mutually orthogonal sub-channel vectors, each sub-channel vector weighted by a corresponding FEC-encoded stream of the plurality of parallel FEC-encoded streams, wherein the plurality of parallel FEC-encoded streams are permuted to weight different sub-channel vectors after a predetermined number of consecutively generated codewords; and transmitting each codeword of the interleaved sequence of codewords over a plurality of wires of a multi-wire bus”. Whereas claim 10 of U.S. Patent No. 10,693,587 teaches “A method comprising: obtaining a plurality of information bits, and responsively partitioning the obtained plurality of information bits into a plurality of subsets of information bits; generating a plurality of streams of forward error correction (FEC)-encoded bits using a plurality of FEC encoders receiving respective subsets of the plurality of subsets of information bits; providing each stream of FEC-encoded bits of the plurality of streams of FEC-encoded bits to a respective sub-channel encoder of a plurality of sub-channel encoders, wherein sequential streams of FEC-encoded bits from a given FEC encoder are provided in a cyclically varying order to each sub-channel encoder of the plurality of sub-channel encoders; generating a set of codewords of a vector signaling code, each codeword of the set of codewords generated by summing a plurality of weighted sub-channel vectors, each weighted sub-channel vector generated by a respective sub-channel encoder modulating a corresponding sub-channel vector of a plurality of mutually orthogonal sub-channel vectors according to a bit in the received stream of FEC-encoded bits; and transmitting the set of codewords of the vector signaling code over a multi-wire bus”.
Rationales: 
Claim 1 of the instant application is a broader version of claim 10 U.S. Patent No. 10,693,587, and several limitations in patented claim 10 have been removed from instant application claim 1, such as components “FEC encoders and sub-channel encoder of a plurality of sub-channel encoders; and steps of generating a set of codewords of a vector signaling code and modulation of sub-channel encoder etc..”. Thus, instant application claim 1 may be considered as defining a broader genus version of the species defined in claim 10 of U.S. Patent No. 10,693,587. Therefore, claim 1 of the instant application merely broadens the scope of the claim 10 of the U.S. Patent No. 10,693,587 by eliminating the above mentioned limitations. It is obvious the limitations of claim 10 of U.S. Patent No. 10,693,587 read on the limitations of claim 1 of the instant application or the claims are obvious variations of each other and not patentably distinct. Further, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before. See In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&lnt 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Independent claim 11 of the instant application deemed obvious over the independent claim 10 of U.S. Patent No. 10,693,587 is also rejected under non-statutory obviousness-type double patenting for the same rationales discussed above.  

                                       Allowable Subject Matter

The rejection(s) under obvious type non-statutory double patenting for claims 1-20 would be in condition for allowance if a properly executed Terminal Disclaimer is filed by the applicant, set forth in this Office action.

                                    Conclusion
The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:
Birru et al. (US 2010/0146363) “Method and system single carrier block transmission with parallel encoding and decoding” 
Zhang et al. (US 2014/0068385) “System and method including modified bit-interleaved coded modulation with fractional secondary coding” 
Xie et al. (US 2014/0079394) “Optical communication of interleaved symbols associated with polarizations” 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112